         Case 1:16-cr-00290-KPF Document 88 Filed 06/11/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------X
                                                       :
 UNITED STATES OF AMERICA                              :
                                                       :
                       v.                              :   16 Cr. 290 (KPF)
                                                       :
 DANIELLE PANZARINO,                                   :       ORDER
                                                       :
                                       Defendant. :
                                                       :
 ----------------------------------------------------- X
KATHERINE POLK FAILLA, District Judge:

       On March 18, 2020, this Court endorsed a request from counsel for Ms.

Panzarino that she be permitted to travel to and reside in Florida for one month

in order to care for herself and her ailing mother. The Court understood that,

were it to grant permission, Ms. Panzarino would provide the Probation

Department with her address in Florida, presumably so that Ms. Panzarino

could continue her Court-ordered supervision.

       Ms. Panzarino is now in the third month of her one-month grant of

permission. The Court was not asked to, and did not, approve any extensions

of its permission. More troublingly, the Court understands that Ms. Panzarino

has disengaged herself from supervision by the Probation Department.

       The parties to this case, including Ms. Panzarino, along with

representatives of the Probation Department, are ORDERED to appear for a

video conference on Thursday, June 18, 2020, at 2:00 p.m. concerning Ms.

Panzarino’s continued supervision. The hearing will proceed via Skype, with

audio access as follows: Dial-in (917) 933-2166, Conference ID: 453077568.
         Case 1:16-cr-00290-KPF Document 88 Filed 06/11/20 Page 2 of 2



The parties who will be participating by video will be provided a link in advance

of the conference.

      SO ORDERED.

Dated:      June 11, 2020
            New York, New York              __________________________________
                                                 KATHERINE POLK FAILLA
                                                United States District Judge




                                        2
